TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 21, 2013



                                      NO. 03-11-00228-CV


      Appellants, Edmond L. Bisland III and Rhonda T. Bisland// Cross-Appellant,
 Financial Indemnity Company, or properly Unitrin County Mutual Insurance Company
                   f/k/a Charter County Mutual Insurance Company

                                                 v.

 Appellee, Financial Indemnity Company, or properly Unitrin County Mutual Insurance
    Company f/k/a Charter County Mutual Insurance Company// Cross-Appellees,
                      Edmond L. Bisland III and Rhonda T. Bisland




          APPEAL FROM 428TH DISTRICT COURT OF HAYS COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON AND HENSON
         REVERSED AND RENDERED ON MOTION FOR REHEARING –
    OPINION BY JUSTICE PURYEAR; JUSTICE HENSON NOT PARTICIPATING




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was error in the trial court’s

judgment: IT IS THEREFORE considered, adjudged and ordered that the judgment of the

trial court is reversed, and judgment is rendered in favor of the appellee/cross-appellant in

accordance with the jury’s verdict. It is FURTHER ordered that the appellants/cross-appellees

pay all costs relating to this appeal, both in this Court and the court below; and that this decision

be certified below for observance.